Citation Nr: 0908829	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  06-06 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Service connection for esophageal reflux.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The veteran had active service from April 1966 until January 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a 
June 2005 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Waco, Texas. 

In his February 2006 substantive appeal, the Veteran had 
requested a hearing before a Veteran's Law Judge sitting at 
the RO.  He subsequently withdrew that request in an October 
2008 communication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is claiming entitlement to service connection for 
esophageal reflux. 
Specifically, he claims that he has been suffering from, and 
treating, the symptoms of GERD since 1967, at which time 
records indicate that he was on active duty.  
The Veteran contends that while stationed in Guam he 
experienced these symptoms and that they worsened when he 
arrived to and began serving in Vietnam.

In reviewing the record, the Board finds that additional 
development is required before the appeal may be adjudicated 
on the merits.  Specifically, it is determined that a VA 
examination is necessary to determine the etiology of the 
Veteran's reflux disorder.

In reaching the above conclusion, the Board notes that VA 
must afford a Veteran a medical examination or obtain a 
medical opinion when necessary to make a decision on the 
claim. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
The Court in McLendon v. Nicholson 20 Vet. App. 79 (2006), 
provided further guidance holding that VA must provide a 
medical examination when there is: (1) competent evidence of 
a current disability or persistent recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim. 

With respect to the third factor above, the Court stated that 
this element establishes a low threshold and requires only 
that the evidence "indicates" that there "may" be a nexus 
between the current disability or symptoms and the Veteran's 
service.  The types of evidence that "indicate" that a 
current disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation. McLendon, 20 Vet. 
App. 79 (2006).

In the present case, the Veteran's service treatment records 
do not appear to reflect complaints or treatment for any 
GERD, acid reflux or similar conditions, and post-service 
treatment is not documented until 1999.  However, evidence 
associated with the claims folder strongly indicates that 
earlier post-service treatment did occur.  For example, in a 
September 2007 Consent to Release Information form, the 
Veteran's wife claimed that the Veteran was seen for GERD by 
Dr. P. from February 1970 to June 1977.  Furthermore, in a 
September 2007 letter, the Veteran's former private 
physician, Dr. B. confirmed that he had treated him from 1977 
to 1981 for acid reflux.  Unfortunately Dr. B. was unable to 
locate the records from this period of treatment.  However, 
that physician does state that prior to his treatment of the 
Veteran, treatment for acid reflux had been provided by Dr. 
P., who subsequently closed his offices and whose records 
could not be located.

Additional lay evidence in the record also suggests that the 
Veteran has undergone continuous treatment for reflux 
symptoms.  In a letter to VA of November 2007, the Veteran's 
wife recounted her recollection of the Veteran's GERD 
symptoms and treatment history since separating from the 
Navy.  She recalled that the Veteran had taken medication 
prescribed to him to treat his GERD continuously since 
February 1970.

Given the above evidence, suggesting a longstanding history 
of reflux symptoms and indicating some treatment dating back 
to the time immediately following the Veteran's discharge, it 
is concluded that the current disorder may be related to 
active service, under the low threshold of McLendon.  Thus, 
an examination is required.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a 
gastrointestinal examination to determine 
the etiology of any gastroesophageal 
disorder present. The claims folder must 
be made available to the examiner for 
review of the case. All findings should 
be reported in detail.  Specifically, the 
examiner should address whether it is at 
least as likely as not (i.e., 50-50 
probability) that the current GERD is 
causally related to or coincident with 
the Veteran's time in service.  Any 
opinions should be accompanied by a clear 
rationale consistent with the evidence of 
record.  

2.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




